Citation Nr: 1647478	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  The Veteran submitted a timely notice of disagreement with this determination.

A January 2013 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, that represents a full grant of the benefits sought as to these claims.

In a written statement received in July 2015 (7/27/15 Correspondence), the Veteran appears to have raised the issues of entitlement to service connection for an aortic disorder, acute coronary syndrome, pulmonary embolism, lymphedema, essential hypertension, and chronic renal impairment, including as due to exposure to herbicides or service-connected diabetes mellitus, type II.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  


FINDING OF FACT

The Veteran does not have current peripheral neuropathy of the bilateral upper extremities.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in December 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in November 2012 and March 2013 and the examination reports are of record.

The November 2012 and March 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Contentions

The Veteran contends that he has peripheral neuropathy of his upper extremities, including as due to service-connected diabetes mellitus, type II.

Service connection for diabetes mellitus, type II, was granted by the RO in a May 2006 rating decision and is currently evaluated as 20 percent disabling.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service, or if there is continuity of symptomatology since service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology can be applied only in cases involving diseases explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service incurrence for certain diseases, including early onset peripheral neuropathy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307(a)(6)(ii).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding "that when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a peripheral neuropathy disability in the upper extremities.

Post-service medical evidence includes VA medical records dated to January 2015 that do not show peripheral neuropathy of the upper extremities.  Notably, December 2012 records discuss the Veteran's two year history of numbness in his feet, but do not mention upper extremity symptoms (2/26/13 VVA CAPRI, pp. 14-15).  

The November 2012 and March 2013 VA examiners reported that the Veteran did not have upper extremity peripheral neuropathy.  No symptoms were indicated subjectively or up neurologic examination.

Primary care records in July 2014 and January 2015 indicate that the Veteran had diabetic neuropathy with chronic mild symptoms (1/29/15 VVA CAPRI, pp. 6-7, 88).  The January 2015 records note decreased sensation and absent pedal pulses, but do not discuss upper extremity symptoms.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

Peripheral neuropathy of the upper extremities or its residuals has not been reported during the current appeal. 

In this case, a diagnosis of peripheral neuropathy of the upper extremities is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of neuropathy disorders is not readily recognizable by a layperson, such as varicose veins or acne.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating when lay evidence may be competent and sufficient).  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the bilateral upper extremities, including as due service-connected diabetes mellitus, type II.  Reasonable doubt does not arise, and the claim is denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus, type II, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


